Case 2:20-cv-00227-JDL Document 213 Filed 04/06/21 Page 1 of 2               PageID #: 2795




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE
JOEL DOUGLAS, et al.,                     )
                                          )
              Plaintiffs                  )
                                          )
       v.                                 )       2:20-cv-00227-JDL
                                          )
SCOTT LALUMIERE, et al.,                  )
                                          )
              Defendants                  )

       ORDER ON PLAINTIFFS’ MOTIONS FOR LIMITED DISCOVERY

       This matter is before the Court on Plaintiffs’ motions for leave to conduct limited

discovery. (Motions for Limited Discovery, ECF Nos. 165, 202.) Plaintiffs filed their

motions after Defendants Andre Bellucci and BLR Capital, LLC each moved to dismiss

Plaintiffs’ amended complaint. (Motions, ECF No. 147, 197.) Citing New England Data

Services, Inc. v. Becher, 829 F.2d 286, 290 (1st Cir. 1987), Plaintiffs seek leave to conduct

discovery to the extent necessary to satisfy the requirements of Federal Rule of Civil

Procedure 9(b) before the Court considers the defendants’ motions to dismiss.

       Plaintiffs previously filed motions to conduct limited discovery in response to

motions to dismiss filed by other defendants in this matter. (Motions for Limited

Discovery, ECF Nos. 46, 103, 107, 113, 129, 136, 143, 145.) The Court denied without

prejudice Plaintiffs’ prior motions, concluding that “Plaintiffs’ requests to conduct

discovery are more appropriately evaluated when the Court, as part of its assessment of

Defendants’ motions to dismiss, determines whether Rule 9(b) has been satisfied and

whether Plaintiffs have otherwise stated an actionable claim.” (Order at 3, ECF No. 156.)
Case 2:20-cv-00227-JDL Document 213 Filed 04/06/21 Page 2 of 2                         PageID #: 2796




        Here, for the same reasons discussed in its January 21, 2021 Order, the Court denies

Plaintiffs’ motions without prejudice. (ECF Nos. 165, 202.) The Court will consider

Plaintiffs’ requests as part of the Court’s assessment of each defendant’s pending motion

to dismiss.1

                                               NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge

Dated this 6th day of April, 2021.




1
   Plaintiffs requested leave to conduct discovery in their responses to the motions to dismiss. (Response
at 18, ECF No. 164; Response at 1, ECF No. 201.)

                                                    2
